For former opinion in this case and headnotes thereto, see Gwaltney v.Assurance Society, 132 N.C. 925.
MONTGOMERY and WALKER, JJ., dissenting.
This is a petition to rehear the former decision in this case,132 N.C. 925. The same propositions of law as now were presented and argued on the former hearing. No material point of law or fact has been shown to have been overlooked, and our opinion would be simply a reiteration, substantially, of what was written on the former hearing. Whatever difference of view there may be as to the facts the jury, in their province, have determined the truth or falsity of the averments on both sides, and we cannot disturb their finding. The *Page 401 
case had been previously before this Court, 130 N.C. 629, and has been heretofore fully considered. It is now ordered
Petition dismissed.